Citation Nr: 1441809	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-42 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for asbestosis, claimed as scarring of the lungs.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The case was previously before the Board in April 2013 wherein the Board denied the benefits sought on appeal.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2013, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the Joint Motion, the evidence of record indicates that the Veteran was treated by a Dr. Carey for his lung conditions.  See December 2001, January 2002, January 2009, and April 2009 private treatment records.  VA has not attempted to obtain the records from Dr. Carey.  As the evidence may be relevant to the Veteran's claims, the claims must be remanded to obtain consent forms from the Veteran and request the records.
	
In an August 2014 letter, the Veteran stated that he has received treatment at VA, including an annual chest X-ray to monitor the condition of his lungs and rule out lung cancer.  The most recent VA treatment records in the claims file date to January 2013.  Consequently, the Board requests the appellant's complete VA treatment records from January 2013 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a consent form for relevant private treatment records, including records from Dr. Carey, to include treatment in December 2001, January 2002, January 2009, and April 2009, and request the records.  All steps taken to obtain the records should be documented in the claims file.  If no records are available, the claims folder must indicate this fact.

2.  Obtain all of the appellant's VA treatment records from January 2013 to present.  If no records are available, the claims folder must indicate this fact.

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for emphysema and entitlement to service connection for asbestosis, claimed as scarring of the lungs.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



